Citation Nr: 0000938	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  

3.  Entitlement to service connection for residuals of a low 
back injury.  

4.  Entitlement to service connection for residuals of a neck 
injury.  

5.  Entitlement to a compensable rating for residuals of a 
fracture of the right ring finger.  

6.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324 (1999).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1994.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This appeal arises from a January 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In that determination, service 
connection was granted for residuals of a fracture of the 
right fifth metacarpal, residuals of a fracture of the right 
ring finger, and for post appendectomy.  Noncompensable 
ratings were assigned.  Service connection was denied for 
residuals of a hearing loss, residuals of injuries of the 
right knee, back, and neck.  Additionally, a compensable 
evaluation under 38 C.F.R. § 3.324 was denied.  

In April 1998, the veteran submitted a VA FORM 9 in which he 
stated that he believed that "the 7 items I claimed are 
valid."  He provided specific argument to the following 
claims: residuals of a fracture of the right ring finger, 
hearing loss, right knee, back, and neck.  As the veteran 
made no specific argument regarding the RO's grant of service 
connection for residuals of a fracture of the right fifth 
metacarpal and post appendectomy, the Board concludes that 
these awards of service connection were a grant of the 
benefits requested.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In August 1998, the RO confirmed the noncompensable rating in 
effect for the right ring finger disorder and continued the 
denials of service connection for hearing loss and for 
residuals of injuries to the right knee, back, and neck.  
These issues are still on appeal.  The Board also concludes 
that the issue of entitlement to a compensable rating 
pursuant to 38 C.F.R. § 3.324 continues on appeal.  

All of the issues on the title page other than the issue of 
entitlement to a compensable rating for residuals of a right 
ring finger fracture will be addressed at the end of this 
decision under the heading, "Remand."  


FINDINGS OF FACT

Residuals of a fracture of the right fifth finger include 
complaints of limitation of motion, but the most recent 
clinical findings reflect normal range of motion and no 
tenderness or numbness of the finger.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the right fifth finger have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5155, 5227 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a)  .

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Factual Background

A review of the service medical records (SMRs) reveals trauma 
to the right ring finger in November 1991.  X-ray showed a 
fracture.  Service connection was established upon rating 
determination in January 1997.  A noncompensable rating was 
assigned, effective from September 30, 1996, the date the 
veteran filed a claim for compensation benefits.  

Post service VA examination of the finger in March 1998 found 
that the veteran complained that the finger did not bend as 
much as the ring finger on the left hand.  He said that he 
was afraid that he would get arthritis in the future.  He was 
on no medication for his complaints.  Examination there was 
no deformity.  The ring finger showed no tenderness.  There 
was no clicking of the tendon.  Both profundus and 
superficialis tendon worked well, and he was able to 
hyperextend his fingers normally on the right.  He was able 
to make a fist and tuck his fingers.  The examiner founds 
that the range of motion was completely normal, and there was 
no numbness.  X-ray was also interpreted as normal.  The 
final diagnosis was history of injury to the finger with no 
residual.  

Analysis

The Rating Schedule does not include a DC specifically 
related to metacarpal fracture residuals, and, as provided in 
38 C.F.R. § 4.20 and § 4.27, the disability must be rated 
under the diagnostic code for a closely related injury.  The 
RO has rated the fifth metacarpal fracture residuals as 
analogous to ankylosis of the thumb under 38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  The Board notes, however, that 
Diagnostic Code 5227 is the code for rating ankylosis of the 
ring finger or little (fifth) finger, and in the Board's 
judgment disability of the right ring finger would be more 
closely analogous to disability of the fifth metacarpal than 
would disability of the thumb.  The Board will therefore rate 
the veteran's residuals of a fracture of the right ring 
finger as analogous to ankylosis of that finger.

In a note preceding Diagnostic Code 5220, 38 C.F.R. § 4.71a 
provides that in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, the following rules will be observed: (1) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.  See 38 
C.F.R. § 4.71.

Under Diagnostic Code 5227, ankylosis of the ring finger 
warrants a noncompensable rating.  A note following the code 
indicates that extremely unfavorable ankylosis of the ring 
finger will be rated as amputation under Diagnostic Code 
5155.  Under Diagnostic Code 5155, amputation of the ring 
finger at the proximal interphalangeal joint, or proximal 
thereto, without resection of the metacarpal warrants a 10 
percent rating.  Amputation of the ring finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating under Diagnostic Code 5155.

Upon review of the record, the Board finds that the veteran's 
residuals of a fracture of the right ring finger include 
complaints of limitation of motion, but the March 1999 
examination revealed a physician's opinion that range of 
motion was normal.  There was no deformity, no numbness and 
no tenderness in the finger.  As there is no evidence of 
extremely unfavorable ankylosis of the right ring finger or 
impairment of function of the right hand due to fracture 
residuals, a compensable rating is not warranted under 
Diagnostic Code 5155.  While it is not apparent whether the 
RO considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, there was no 
reported evidence of weakened movement, excess fatigability 
or incoordination involving the right ring finger or any part 
of the right hand.  Even with consideration of 38 C.F.R. 
§4.40, 4.45 and 4.59, it is the opinion of the Board that 
neither alone, nor with consideration of the veteran's 
complaints of limitation of motion, does the evidence 
indicate functional impairment due to residuals of a fracture 
of the right ring finger such that the disability meets or 
more nearly approximates the criteria for a compensable 
rating under any potentially applicable diagnostic code.


ORDER

A compensable rating for residuals of a fracture of the right 
ring finger is denied.  


REMAND

As to the issues on appeal regarding service connection, 
additional development is necessary.  In November 1994, 
Congress enacted the Veterans Benefit Improvement Act of 1994 
(P.L. 103-446) to provide compensation for Persian Gulf War 
veterans with undiagnosed illnesses.  This Act added 
38 U.S.C.A. § 1117 to the U.S. Code effective November 2, 
1994.  In response, VA amended the Adjudication section of 
Title 38 of the Code of Federal Regulations regarding the 
criteria for compensation for certain disabilities due to 
undiagnosed illnesses.  38 C.F.R. § 3.317 (1999).  This 
amendment was effective during the pendency of this claim.  
See 60 Fed. Reg. 6665 (February 3, 1995).  Under the new 
criteria, a Persian Gulf War veteran who served in the 
Southwest Asia theater of operations can be granted service 
connection for chronic disabilities resulting from an 
undiagnosed illness or combination of illnesses manifested by 
certain listed symptoms.  

The record reflects that the veteran served in the Southwest 
Asia theater from October 2, 1990, to October 1, 1994.  The 
regulations mentioned above list joint pain as a possible 
manifestation of an undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b) (1999).  The new regulations were not addressed by 
the RO in the rating decisions in January 1997 and August 
1998.  The Board's review of the claims file does not 
indicate that the veteran has been given notice of the new 
regulations and has not had an opportunity to submit evidence 
and argument related to the new regulations.  Therefore, the 
Board finds it is appropriate to remand his claims for 
service connection to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO should evaluate his claims for 
service connection under the new regulations regarding 
compensation for undiagnosed illness and under the 
regulations for direct service connection.  

As to application of 38 C.F.R. § 3.317 and the issue of 
entitlement to service connection for bilateral hearing loss, 
the Board notes that upon recent VA audiometric examination 
in March 1998, a mild, bilateral high frequency hearing loss 
was noted.  This diagnosis was based on the following 
audiometric results.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
40
LEFT
5
5
5
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

The Board points out that while the examiner reached a 
conclusion that the veteran's hearing impairment was 
bilateral, the clinical findings suggest hearing impairment 
in the right ear under 38 C.F.R. § 3.385, but the presence of 
an impaired hearing disability in the left ear is not 
indicated.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold level 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

In the instant case, as it might be argued that there is no 
diagnosed illness in the left ear, consideration of 38 C.F.R. 
§ 3.317 in that ear alone is necessary.  

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:  

The RO should readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  In particular, the RO should 
evaluate the claims for service 
connection for the claimed disabilities 
under 38 C.F.R. § 3.317.  If the 
decisions with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the criteria regarding service 
connection for undiagnosed illnesses, and 
be given a reasonable period of time 
within which to respond thereto.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); Falzone v. Brown, 8 Vet. 
App. 398 (1995); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Finally, consideration of the issue of entitlement to a 1 0 
percent rating for multiple noncompensable ratings under 38 
C.F.R. 3.324 should be deferred pending the above-referenced 
development. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



